DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed July 29, 2021, with respect to the rejection(s) of claim(s) 1, 2, 8, 9 and 15 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Frenger et al. (Frenger), U.S. Patent Pub. No. 2020/0163029 and Abramson et al. (Abramson), U.S. Patent Pub. No. 2016/0205238 as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 8, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenger et al. (Frenger), U.S. Patent Pub. No. 2020/0163029 in view of Abramson et al. (Abramson), U.S. Patent Pub. No. 2016/0205238.
Regarding claims 1, 8 and 15, Frenger discloses a wireless communication device, method and product comprising: at least one wireless communication transceiver; and a processor coupled to the transceiver (see configuration of radio terminal in figure 11), and which executes program code that enables the wireless communication device to: determine whether the wireless communication device is camped within a coverage area of an accessible wireless connection point while the wireless communication device is in motion in response to determining the wireless communication device is camped within the coverage area of an accessible wireless connection point, selectively connect the transceiver to the accessible wireless connection point (Terminals regularly scan for neighboring cells…At power-up, terminals try to find potential cells to connect to by scanning for synchronization signals. Once a cell is found and synchronization is obtained, the terminal reads the broadcast channel transmitted in the cell necessary to connect to the network; 0029) and in response to determining the wireless communication device is not camped within the coverage area of an accessible wireless connection point, defer connecting the transceiver to the accessible wireless connection point (Once a terminal moves into the area covered by an idle cell, the base station may wake up and resume transmission activity. However, to determine if the cell should resume the transmission activity, it is necessary to detect if the terminal is moving into the idle cell, 0035, 0036).

In a similar field of endeavor, Abramson discloses mobile device context aware determinations. Abramson further disclose detecting the motion activity of a communications devices that is connected to a wireless connection point that is not a cellular network node. Specifically, Abramson discloses wherein the communication can be connected to a system such as Bluetooth or Wi-Fi (0128, 0226).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Frenger with the teachings of Abramson as such a modification would be a design choice based on system preference. Such a modification would require only routine skill in the art to implement.
Regarding claims 2 and 9, the combination of Frenger and Abramson discloses the wireless communication device, method and product of claims 1 and 8 and further discloses wherein the program code further enables the device to determine whether the wireless communication device is in motion by: detecting that a motion activity event has been received from an activity recognition utility, the motion activity event indicating motion of the wireless communication device, the activity recognition utility sending the motion activity event based on an analysis of signals collected from sensors of the wireless communication device (smartphones incorporate a plethora of sensors, including accelerometers, GPS receivers and gyroscopes that can detect motion, Abramson, 0096, and transmit the information collected by the sensor(s) to a central machine, Abramson, 0179).
Allowable Subject Matter
Claims 3-6, 10-13 and 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646